Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/25/2021 has been entered. Claims 3 and 7 are cancelled.  Claims 1-2, 4-6 and 8-10 are pending with claims 1-2, 4, and 9-10 withdrawn from consideration.

Election/Restrictions
Applicant's election with traverse of group II, claims 5-6 and 8 in the reply filed on 1/25/2021 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden. See MPEP §803 in which it is stated that "if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions" (emphasis added).  This is not found persuasive because the restriction is based on lack of unity of invention – the shared technical feature does not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-2, 4 and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking 1/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "the work is divided into a plurality of blocks along the axial direction in accordance with the thickness" in claim 5 is a relative term which renders the claim indefinite.  The term "divided" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It may mean the work is divided mentally; but can also mean the work is divided physically.  In addition, the phrase "in accordance with the thickness" could mean different things, e.g., the blocks are divided into different sizes based on the thickness: thicker area has larger block or vice versa.   Claims 6 and 8 are rejected likewise as depending on claim 5.

The term "inductively heated in a lower frequency" in claim 5 is a relative term which renders the claim indefinite.  The term "inductively heated in a lower frequency" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It may mean the alternating current of the inductive heating device has a lower frequency; but it could also mean the heating is carried out intermittently at longer intervals.  Claims 6 and 8 are rejected likewise as depending on claim 5.
The term “applying a finishing process to the work” in claim 5 is a relative term which renders the claim indefinite.  The term “applying a finishing process to the work”  is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification recites “a finishing process such as a polishing work is applied (see FIG. 3(e)) to a part corresponding to the inner ring raceway surface 11” [0137].  This suggests that the recited finishing process may involve those other than a polishing work.  It is not known if heating, cooling, chemical treatment, coating, etc. are included in the recited finishing process.  Claims 6 and 8 are rejected likewise as depending on claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al (US 20160108486 A1), in view of Hirano (JPH06172866A), an English translation by machine is used as reference.
Regarding claim 5, Yoshida teaches “a heat treatment apparatus and a heat treatment method that enable provision of an annular member such as a bearing ring that allows a high impact resistance and a high crushing strength” (0011).  “The outer ring 10, the inner ring 20, and the balls 30 are formed of high carbon chromium bearing steel” (0036).  “The heat treatment method includes a step (A) of quenching the workpiece W2 and a step (B) of tempering the quenched workpiece W2.” (0053).  The workpiece W2 is entirely soaked in coolant 105 while induction heating is applied by heating coil 103 and 104; and the coolant 105 is injected through the injection ports 106a and 106b to allow the surfaces of the workpiece W2 to be uniformly cooled. (0065 and Fig. 5).  “Grinding finish was performed on the treated workpiece to obtain a specimen for an outer ring for a bearing” (0088).  Yoshida’s quenching, tempering, and grading finish steps correspond to the claimed steps (A), (B), and (C), without teaching the claimed B1 that the work is divided into a plurality of blocks along the axial 
"Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention" is a rationale for prima facie obviousness (MPEP 2143). Hirano teaches an induction heating method for a carbon steel pipe, and more particularly to a technique for uniformly heating a metal tube whose wall thickness changes (0001-0002).  “A configuration is adopted in which the portion is heated by passing a current having a frequency lower than that of the portion having a small wall thickness and having a similar penetration depth from the inner surface” and “the heating depth when an electric current is passed through the induction heating coil is shallow in the high frequency portion and deep in the low frequency portion.  Therefore, when induction heating is performed by selecting a frequency so that the penetration depth from the inner surface is about the same, the inside of the pipe wall is heated in the thick portion, and the portion having a small wall thickness is used.  As a result of suppressing heat transfer, the temperature change in the heating range is reduced” (0006-0007).  Hirano essentially teaches the claimed step (B1), since mentally dividing the workpiece into a plurality of blocks along the axial direction in accordance with the thickness is a natural step in Hirano’s method.
Hirano is in the same field of endeavor of induction heating as Yoshida, and trying to solve the same problem of induction heating a workpiece with uneven thickness in current invention.  “Combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Combining Hirano’s method of heating different thickness with different 

Regarding claim 6, Yoshida teaches that “A plurality of injection portions 106 is provided at predetermined intervals along a circumferential direction of the workpiece W2. Each of the injection portions 106 has an injection port 106a and an injection port 106b. The injection port 106a allows the coolant 105 to be injected toward an inner peripheral surface of the workpiece W2. The injection port 106b allows the coolant 105 to be injected toward an outer peripheral surface of the workpiece W2. The coolant 105 is injected through the injection ports 106a and 106b to allow the surfaces of the workpiece W2 to be uniformly cooled. The injection ports 106a and 106b are disposed at positions where the injection ports 106a and 106b are immersed in the stored coolant 105” (0072).  In addition, Yoshida teaches a second embodiment using an injection nozzle 206a which is located at a tip of the injection portion 206 and through which the coolant 205 is injected.  The coolant is injected through the injection nozzles 206a to allow the surfaces of the workpiece W2 to be cooled (0082).  Through routine optimization of Yoshida’s set up, the claimed nozzle can be arrived.

Regarding claim 8, the claimed Vickers hardness and compression residual stress are not the method process, but the outcome of the process, and are prima facie obvious when the process is substantially the same.  In addition, Yoshida teaches that “FIG. 2 is a sectional view of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        

/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734